Citation Nr: 0823925	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a higher initial evaluation for hiatal 
hernia, assigned a noncompensable rating beginning April 2, 
2003, and a 10 percent rating effective February 6, 2008.  

2.  Entitlement to service connection for left arm nerve 
palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978, October 1978 to October 1980, January 1981 to October 
1985, and from June 1986 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2003.  In April 2007, the appellant appeared at a 
videoconference hearing held before the undersigned.   The 
appeal was remanded in July 2007.  During the course of the 
remand development, the noncompensable rating assigned for 
the veteran's hiatal hernia was increased to 10 percent, 
effective February 6, 2008.  The two-tiered rating remains on 
appeal, as a grant of less than the maximum available rating 
does not terminate the appeal, unless the veteran expressly 
states he is satisfied with the assigned rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's hiatal hernia 
has been manifested by symptoms at times of heartburn and 
regurgitation, with occasional vomiting, without dysphagia, 
or accompanying substernal or arm or shoulder pain, or 
significant impairment of health.

2.  The veteran currently has residuals of in-service left 
arm nerve palsy, manifested by symptoms of radial nerve 
weakness and ulnar neuropathy.




CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
criteria for an evaluation of 10 percent, but no higher, for 
hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.114, 
Diagnostic Code 7346 (2007).

2.  Left arm nerve palsy, with symptoms of radial nerve 
weakness and ulnar neuropathy, was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating for Hiatal Hernia

A.  Notification and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The veteran was not provided with non-compliant notice of the 
information necessary to substantiate the claim for service 
connection, of his and VA's respective obligations for 
obtaining specified different types of evidence, or of 
information regarding ratings and effective dates prior to 
the initial decision granting service connection in July 
2003.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, once 
service connection has been granted, and an effective date 
and rating assigned, the claim has been substantiated, and 
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  In this case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a July 2003 
decision of the RO.  

Nevertheless, in July 2007, he was furnished a letter in 
which the RO advised the claimant of the information 
necessary to substantiate the claim for a higher rating, of 
his and VA's respective obligations for obtaining specified 
different types of evidence, and of information regarding 
ratings and effective dates.  Issuance of this notice was 
not, however, legally required as VA's duty to notify was 
discharged following the award of service connection.  
Further, the notice requirements enumerated in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) do not apply to initial 
rating claims.   

With respect to the duty to assist, the veteran's pertinent, 
identified medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran was afforded VA 
examinations in June 2003, March 2005, and February 2008.  
There is no evidence, lay or medical, indicating that there 
has been a material change in the service-connected 
disability since the claimant was last examined.  38 C.F.R. § 
3.327(a).  In conjunction with the other evidence of record, 
the examination findings provide an adequate basis for a 
decision.  He has not identified any medical or other 
evidence which has not been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

B.  Merits

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The "present," however, extends from the April 2003 
effective date of the grant of service connection to the date 
of this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Id.  In this case, the RO has already assigned 
staged ratings, with a non-compensable rating in effect 
beginning April 2, 2003, and a 10 percent rating effective 
February 6, 2008.  He contends that his condition warrants a 
higher rating of 30 percent, and that he has had these 
symptoms since the effective date of service connection.

On a VA examination in June 2003, the veteran stated that he 
had dyspepsia, which he treated with Tagamet or Zantac, as 
well as Rolaids or Tums.  An upper gastrointestinal series in 
June 2003 disclosed a small, reducible sliding esophageal 
hiatal hernia with mild to moderate gastroesophageal reflux.  
There was no evidence of reflux esophagitis, or any other 
esophageal pathology. 

The evidence indicates that the veteran underwent an 
endoscopic evaluation in September 2003, which indicated a 
possible Barrett's esophagus.  A follow-up endoscopic 
evaluation in September 2004 disclosed a small hiatal hernia.  

Another VA examination was performed in March 2005.  At that 
time, the veteran reported that he had begun taking a proton 
pump inhibitor (PPI) medication.  He said he used to have 
severe nocturnal symptoms, with heartburn waking him up at 
night with sour acid in his mouth, but that he no longer had 
any such symptoms.  The diagnosis was gastroesophageal 
reflux, currently asymptomatic on PPI.   

At his videoconference hearing before the undersigned in 
April 2007, the veteran said that he had continued to suffer 
from symptoms of heartburn, along with vomiting, when he 
overate.  These symptoms occurred several times a month.  

However, a VA outpatient treatment record dated in January 
2008 reveals that the veteran said he had stopped taking the 
PPI (omeprazole).  He said that since he had been taking a 
liquid multivitamin/mineral supplement, he had not needed the 
omeprazole.  He said he still used Tagamet occasionally if he 
knew he had eaten foods that would cause a stomach upset.  

On a VA examination in Febraury 2008, the veteran said that 
he had been able to stop taking the PPI about a year earlier, 
due to changes in his lifestyle, including avoidance of 
certain foods and elevation of the head of his bed to 
approximately 30 degrees, and he had attempted to lose 
weight.  Currently, he used antacids when needed.  He 
described heartburn, which he described as a burning 
sensation in the sternal region with associated belching and 
burning sensation in the throat, which he said occurred about 
once a week.  In addition about once a month, he experienced 
vomiting of small amounts of bile-tasting liquid and 
regurgitation of mucus associated with his heartburn 
symptoms.  These occurred primarily when he was lying down.  
An upper gastrointestinal series in February 2008 disclosed a 
small hiatal hernia alone with mild gastroesophageal reflux.  
The impression was hiatal hernia with GERD.   

A hiatal hernia with symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health, warrants a 60 percent rating.  A 30 percent rating 
for hiatal hernia requires persistent recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  A 10 percent rating requires two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Code 7346.

The evidence as a whole establishes that since the effective 
date of service connection, the veteran has been periodically 
troubled with nocturnal symptoms of heartburn, and/or 
regurgitation, and occasional vomiting.  The medical evidence 
indicates that these symptoms can be well controlled with PPI 
medication, which the veteran has elected not to use, as he 
feels he can obtain adequate control with medications such as 
Tagamet and antacids used on an as needed basis.  
Nevertheless, he has objective evidence of a hiatal hernia, 
with gastroesophageal regurgitation or reflux.  Moreover, 
these findings were shown on tests conducted in 2003, 2004, 
and 2008.  Thus, there is evidence to support a finding that 
the hiatal hernia with GERD is productive of symptoms, 
primarily heartburn and regurgitation, with occasional 
vomiting, warranting a 10 percent rating for the hiatal 
hernia under Code 7346, and that these symptoms have been 
present since the effective date of service connection.  
Therefore, a 10 percent rating, effective April 2, 2003, is 
granted.  

However, an evaluation in excess of 10 percent is not 
warranted.  While he has symptoms at times of heartburn, and 
regurgitation and/or vomiting, there is no evidence of 
dysphagia or accompanying substernal or arm or shoulder pain.  
There is no evidence, lay or medical, that the symptoms have 
been productive of considerable impairment of health.  While 
he states that he experiences vomiting about once a month, no 
impairment of his health has been noted to have resulted from 
his symptoms.  In this regard, the veteran, who is described 
as obese, has not had material weight loss associated with 
his symptoms.  According to the veteran's statements, his 
symptoms occur at night, primarily when he has overeaten.  No 
other signs of impairment of health have been shown.  
Moreover, there are no distinct periods of time, since the 
effective date of service connection, during which the 
disability would warrant a higher rating.  See Fenderson, 
supra.  

Thus, to the extent that a 10 percent rating is warranted, 
effective April 2, 2003, the appeal is granted, but the 
preponderance of the evidence is against a rating in excess 
of 10 percent for any distinct period of time during the 
appeal period.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

 

II.  Service Connection for Left Arm Palsy

In view of the favorable outcome of this issue, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) need not be discussed.  

The veteran contends that he has palsy of the left arm, which 
began in service.  He states that he never fully recovered 
from the sling palsy he sustained in boot camp, and that the 
symptoms have persisted since service.  

Service medical records show that in October 1974, during the 
veteran's first period of service, he reported that he was 
unable to use the left wrist completely.  It was noted that 
the symptoms seemed to be a left radial nerve palsy.  The 
medical officer referred him for an orthopedic evaluation of 
sling palsy.  On that evaluation, it was noted that the sling 
palsy had been present for four weeks.  The palsy was 
observed to be a radial and ulnar nerve palsy, with about a 
grade of 3/5 weakness.  When seen for follow-up in November 
1974, the sling palsy was noted to be resolving, with his 
strength now about 4/5.  

The service medical records do not show any further specific 
mention of the condition until March 1996, when the veteran 
complained of decreased sensation in both forearms, and a 
three-year history of occasional left hand tremors.  At this 
time, it was noted that there was decreased sensation 
involving the left biceps, brachialis, and forearm, with 
intact motor function.  

On the June 1999 separation examination, left brachial 
plexitis, chronic, secondary to rifle sling injury, was 
noted.  

After service, a VA examination in June 2003 disclosed a 
history of nerve palsy of the left arm, not found on 
examination, with normal range of motion, normal strength, 
and sensation, and without atrophy.  

However, in September 2004, the veteran was evaluated by J. 
Smith, M.D., of the Mid Dakota Clinic at Gateway.  Dr. Smith 
noted that the veteran had a documented left arm palsy 
initially sustained in boot camp.  He had always had chronic 
symptoms related to this and they had gradually worsened, and 
he had developed weakness in that arm which was, as likely as 
not, related to the palsy.  

On a VA examination in March 2005 the veteran said that he 
had sustained a sling palsy injury in the left arm during 
boot camp.  The examiner said that sling palsy was a radial 
nerve palsy related to damage to the radial nerve caused by 
wrapping the rifle sling around the upper arm when firing a 
rifle. The examiner noted that in service, it was indicated 
that both the radial and ulnar nerves had been involved.  The 
veteran said that he had never full recovered all of the 
strength in the left arm.  He said he still had some weakness 
in dorsiflexion of the left wrist, and intermittent numbness 
in the left fifth finger.  On examination, Tinel's test was 
positive in the left ulnar grove, producing tingling numbness 
in the left fifth finger.  There appeared to be mild weakness 
of wrist dorsiflexion on the left compared to the right.  
Upper extremity reflexes were weak or absent in both arms.  
Otherwise, findings in the left upper extremity were normal.  
The assessment was history of compression neuropathy radial 
and ulnar nerves of the left arm, with mild residual wrist 
dorsiflexion weakness (radial nerve) but nothing on the 
ulnar.  He had a mild sensory ulnar neuropathy, most likely 
related to intermittent compression in the olecranon groove, 
but this would be unrelated to the service injury.  

A VA outpatient treatment record dated in May 2006 noted that 
palsy remained in the left arm. 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

With respect to the first element, whether the veteran has a 
current disability, the Board finds that the several records 
dated from 2004 to 2006 indicating a left arm palsy outweigh 
the June 2003 examination which concluded that no findings 
were present.  In this regard, the palsy has been described 
as mild.  In addition, the second element, in-service 
incurrence of injury, is documented in the service medical 
records.  

Thus, the remaining element for consideration is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The assessment of the March 2005 examiner was a history of 
compression neuropathy radial and ulnar nerves left arm, with 
mild residual wrist dorsiflexion weakness (radial nerve) but 
nothing on the ulnar.  The veteran had a mild sensory ulnar 
neuropathy, most likely related to intermittent compression 
in the olecranon groove, but this would be unrelated to the 
service injury.  Thus, the examiner concluded that the 
veteran had mild residual radial nerve damage caused by the 
sling injury, resulting in wrist dorsiflexion weakness, but 
that the mild ulnar sensory neuropathy was unrelated to that 
injury.  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  As noted by the veteran's 
representative, the examiner did not provide any opinion as 
to why the sensory ulnar neuropathy was unrelated to that 
injury.  Particularly in view of the documented ulnar nerve 
injury noted in service, and the absence of any indication of 
a post-service ulnar nerve injury, that bare conclusion does 
not establish a preponderance of the evidence is against the 
claim.  Added to that, the examiner did not mention the 1996 
service medical records showing decreased sensation, or the 
separation examination in June 1999, which noted a chronic 
left brachial plexitis, due to the rifle sling injury.  The 
brachial plexus is a network of nerves, which includes the 
ulnar nerve.  Dorland's Illustrated Medical Dictionary 1453 
(30th ed. 2003).  Dr. Smith also found that the veteran's 
symptoms were due to the in-service injury.

Given the factors discussed above, the Board finds that the 
evidence of a nexus between current left arm palsy, with mild 
radial nerve weakness and mild ulnar nerve neuropathy, is 
evenly balanced.  With the resolution of reasonable doubt in 
the veteran's favor, service connection for is warranted.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

A rating of 10 percent for hiatal hernia, effective April 2, 
2003, is granted.

A rating in excess of 10 percent for hiatal hernia is denied.

Service connection for residuals of left arm nerve palsy, 
including symptoms of radial nerve weakness and ulnar 
neuropathy, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


